Quinn, P. J.
On leave granted, the people appeal from an order suppressing defendant’s' handwriting specimens obtained after her arrest. Although the people raise four issues on appeal, only one of those issues is controverted. We address only the controverted issue which may be succinctly stated:
In a criminal case does MCLA 600.2144; MSA 27A.2144 prevent the admission in evidence of handwriting specimens obtained after the arrest of the person giving those specimens?
The trial judge said yes. We say no.
MCLA 600.2144; MSA 27A.2144 is the successor of 1915 CL 12539 and it is a general statute. MCLA 768.25; MSA 28.1048 was originally passed as part of 1927 PA 175. It is a later act and it specifically applies to criminal cases. The later, specific act controls, People v Rodgers, 18 Mich App 37; 170 NW2d 493 (1969).
MCLA 768.25; MSA 28.1048 governs admission of handwriting specimens in criminal proceedings, People v Jamerson, 14 Mich App 253; 165 NW2d 480 (1968). The fact that the specimens here involved were obtained after defendant’s arrest does not offend that statute.
Reversed and remanded.